        Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


------------------------------x
                              :
UNITED STATES OF AMERICA      :
                              :
                              :
v.                            :          CRIM. NO. 3:14CR175(AWT)
                              :
TERRY J. DIMARTINO            :
                              :
                              :
------------------------------x


              RULING ON MOTION FOR COMPASSIONATE RELEASE

       For the reasons set forth below, the defendant's motion for

compassionate release under the First Step Act is being denied.

  I.     FACTUAL BACKGROUND

       The defendant, Terry J. DiMartino, was charged in an

Indictment with committing eight offenses.         He was convicted at

trial on all charges.

       In Count One the defendant was charged with Corrupt Endeavor

to Obstruct and Impede the Due Administration of the Internal

Revenue Laws, in violation of 26 U.S.C. § 7212(a).           The Indictment

charged, and the evidence at trial established, that from at least

October 20, 2004 through on or about May 16, 2014 the defendant

obstructed and impeded the due administration of the internal

revenue laws by a variety of means.        The last year for which the

defendant filed an accurate tax return and paid the tax he owed

was the 1996 tax year.      The defendant started receiving collection
         Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 2 of 14



notices from the Internal Revenue Service (“IRS”) in October 2000,

and in September 2004 the IRS issued a final notice of intent to

levy.    Although Count One charges the defendant based on his

course of conduct that commenced in October 2004, that course of

conduct was preceded by years of the defendant not paying his

taxes.    Moreover, his course of conduct continued after IRS

special agents executed search warrants at his home and office and

collected boxes of evidence in February 2005.

        In addition to filing the false tax returns that were the

subject of Count Two and Count Three, DiMartino filed false tax

returns in June 2008 and June 2012.          The defendant submitted

worthless bonds to the Secretary of the Treasury purporting to

satisfy his tax liabilities in February 2008, September 2009, and

July 2011.     He submitted false and threatening correspondence to

the IRS in an attempt to defeat its assessment, collection, and

investigative efforts on dozens of occasions, including in

November 2009, August 2010, July 2012, and May 2014.            He used

nominees to hide assets from the IRS to prevent the IRS from

collecting on his tax liabilities.          In 2004 he created a family

trust to purchase the house he used as his personal residence.

DiMartino earned significant sums selling insurance, and during

the period from January 2005 to March 2013 he caused various

insurance companies who owed him commissions to pay the

                                        2
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 3 of 14



commissions through nominees.     From February 2006 to at least

March 2013, he paid personal expenses out of a bank account he

held in the name of Realistic Ventures Inc..

     After the IRS issued levies against the commissions he was

earning, DiMartino attempted to prevent insurance companies from

withholding taxes on his compensation and complying with IRS

levies. The defendant sent frivolous and threatening documents to

insurance companies, and in some of these documents, as well as in

calls, he threatened legal action if the insurance companies did

not accede to his demand that they stop complying with the IRS

levies.   See Trial Tr. (ECF No. 269) at 225; (ECF No. 270) at 589.

The evidence at trial showed that insurance companies took the

defendant’s threats seriously and were concerned about being sued

and incurring legal costs.     See id. at 309.    The defendant also

sent insurance companies false releases of levies.

     Count Two of the Indictment charged the defendant with

filing, and the evidence at trial established that the defendant

filed, a false tax return on or about September 26, 2008, in

violation of 26 U.S.C. § 7206(1).

     Count Three of the Indictment charged the defendant with

filing, and the evidence at trial established that the defendant

filed, a false tax return on or about October 23, 2008, in

violation of 26 U.S.C. § 7206(1).

                                     3
         Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 4 of 14



     Counts Four through Eight charged the defendant with

willfully failing to file a tax return for the following calendar

years:     2008 (Count Four); 2009 (Count Five); 2010 (Count Six);

2011 (Count Seven); and 2012 (Count Eight).

     The defendant earned hundreds of thousands of dollars each

year, earning a total of $2.4 million from 2004 to 2013.             Over the

course of that ten-year period he paid approximately $32,000 in

taxes and all but $500 of that was paid only because of

withholding and levy payments.

     On March 28, 2016, the jury found the defendant guilty on all

counts.    The defendant requested time to obtain counsel.           A few

months later the defendant obtained counsel who subsequently filed

a motion to determine the defendant’s competency, which was denied

by the court after a hearing.

     On June 29, 2018, the defendant was sentenced to a total

effective sentence of 70 months of imprisonment, as follows:               36

months on Count One and 36 months on Count Two, to be served

concurrently; and 34 months on each of Counts Three through Eight,

to be served concurrently with each other and consecutively to the

sentences imposed on Counts One and Two.          The court ordered, as a

special condition of supervised release, that the defendant to pay

restitution in the amount of $658,547.62 to the Internal Revenue

Service.

                                        4
           Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 5 of 14



        In explaining the reasons for the sentence that was imposed,

the court observed:

             In this case I am most aware of the need to impose a
        sentence that provides just punishment and serves the goal of
        deterring others from committing the offense committed by you,
        as well as serves the goal of specific deterrence.

Sentencing Tr. (ECF No. 334) at 43.            The court explained:

             And more significantly, in my view, we have the length of
        the course of conduct here, which is extraordinarily long. In
        fact, one of the longest courses of conduct I have encountered
        in all the tax cases I’ve had. And it is a continuing course
        of conduct.
             So I think there is really a need for adequate recognition
        of what’s just punishment and specific deterrence.

Sentencing Tr. (ECF No. 334) at 44.

        On July 26, 2018 the defendant surrendered and began serving

his term of imprisonment.          He is being held at USP Canaan in

Waymart, Pennsylvania, which has a population of 1,172 inmates and

an additional 101 inmates at the Camp.1

     II.    LEGAL STANDARD

        Section 3582 of Title 18 of the United States Code provides

in pertinent part:

        (c) Modification of an imposed term of imprisonment.--The court
        may not modify a term of imprisonment once it has been imposed
        except that--
        (1) in any case--
             (A) the court, upon motion of the Director of the Bureau
             of Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant's behalf or the lapse of 30 days from the

1
    See https://www.bop.gov/locations/institutions/caa/ (last visited May 8, 2020).
                                           5
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 6 of 14



          receipt of such a request by the warden of the defendant's
          facility, whichever is earlier, may reduce the term of
          imprisonment (and may impose a term of probation or
          supervised release with or without conditions that does
          not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in
          section 3553(a) to the extent that they are applicable, if
          it finds that--
          (i) extraordinary and compelling reasons warrant such a
          reduction; or
          (ii) . . .

     and that such a reduction is consistent with applicable policy
     statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582 (c).

     The applicable policy statement is Section 1B1.13 of the

Sentencing Guidelines, which provides:

     Upon motion of the Director of the Bureau of Prisons under 18
     U.S.C. § 3582(c)(1)(A), the court may reduce a term of
     imprisonment (and may impose a term of supervised release with
     or without conditions that does not exceed the unserved portion
     of the original term of imprisonment) if, after considering the
     factors set forth in 18 U.S.C. § 3553(a), to the extent that
     they are applicable, the court determines that--
     (1)(A) Extraordinary and compelling reasons warrant the
     reduction; or
     (B) The defendant (i) is at least 70 years old; and (ii) has
     served at least 30 years in prison pursuant to a sentence
     imposed under 18 U.S.C. § 3559(c) for the offense or offenses
     for which the defendant is imprisoned;
     (2) The defendant is not a danger to the safety of any other
     person or to the community, as provided in 18 U.S.C. § 3142(g);
     and
     (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

     Application Note 1 explains what extraordinary and compelling

reasons are:


                                     6
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 7 of 14



     1.   Extraordinary  and   Compelling   Reasons.--Provided   the
     defendant   meets  the   requirements   of   subdivision   (2),
     extraordinary and compelling reasons exist under any of the
     circumstances set forth below:
          (A) Medical Condition of the Defendant.--
               (i) The defendant is suffering from a terminal
               illness (i.e., a serious and advanced illness with an
               end of life trajectory). A specific prognosis of
               life expectancy (i.e., a probability of death within
               a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and
               advanced dementia.
               (ii) The defendant is--
                    (I) suffering from a serious physical or medical
                    condition,
                    (II) suffering from a serious functional or
                    cognitive impairment, or
                    (III) experiencing deteriorating physical or
                    mental health because of the aging process,
                    that substantially diminishes the ability of the
                    defendant to provide self-care within the
                    environment of a correctional facility and from
                    which he or she is not expected to recover.
          (B) Age of the Defendant.--The defendant (i) is at least
          65 years old; (ii) is experiencing a serious
          deterioration in physical or mental health because of
          the aging process; and (iii) has served at least 10
          years or 75 percent of his or her term of imprisonment,
          whichever is less.
          (C) Family Circumstances.--
               (i) The death or incapacitation of the caregiver of
               the defendant's minor child or minor children.
               (ii) The incapacitation of the defendant's spouse
               or registered partner when the defendant would be
               the only available caregiver for the spouse or
               registered partner.
          (D) Other Reasons.--As determined by the Director of the
          Bureau of Prisons, there exists in the defendant's case
          an extraordinary and compelling reason other than, or in
          combination with, the reasons described in subdivisions
          (A) through (C).

U.S.S.G. § 1B1.13, cmt. n.1.


                                     7
         Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 8 of 14



     “The requirement of a determination by the Director of the

BOP that ‘Other Reasons’ exist to support a sentence reduction

under the residual category has not been revisited by the

Sentencing Commission since the First Step Act eliminated the

requirement of a motion by the BOP.” United States v. Rivernider,

No. 3:10-cr-222 (RNC), 2020 WL 597393, at *3 (D. Conn. Feb. 7,

2020).

     While there exists a dispute among district courts as to whether
     a court must still defer to the BOP’s determination of what
     qualifies as an “extraordinary and compelling reason” to modify
     a sentence, a majority of district courts, including in this
     District, have found that courts may make that determination
     independently. See, e.g., United States v. Rivernider, No.
     3:10-cr-222 (RNC), 2020 WL 597393, at *3 (D. Conn. Feb. 7, 2020)
     (collecting cases); [United States v. ]Lisi, [No. 15 Cr. 457
     (KPF),] 2020 WL 881994, at *3 [(S.D.N.Y. Feb. 24, 2020)]
     (collecting cases). Yet, U.S.S.G. “§ 1B1.13’s descriptions of
     ‘extraordinary and compelling reasons’ remain current,” United
     States v. Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4
     (S.D.N.Y. Jan. 8, 2020), and “[t]he standards for considering
     the motion remain helpful as guidance to courts which hear these
     motions without the BOP as an intermediary,” United States v.
     Zullo, No. 09 Cr. 0064-02 (GWC), 2019 WL 7562406, at *3 (D. Vt.
     Sept. 23, 2019).

United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773,

at *2 (D. Conn. Apr. 20, 2020).

  III. DISCUSSION

     On March 26, 2020 the defendant submitted a written request

to the warden of his facility, asking that the warden make a

motion on his behalf that he be granted compassionate release with

home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A).            In

                                        8
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 9 of 14



support of his request, he cited to, inter alia, his medical

conditions and the fact that according to the Center for Disease

Control (“CDC”) he is at the “highest risk for infections of

COVID-19”.   Def.’s Mem. Supporting Sentence Reduction, Ex. 1 (ECF

No. 336-1) at 2 of 11.    The defendant’s request was denied on

April 15, 2020.    Thus, the defendant has satisfied the exhaustion

requirement in Section 3582(c)(1)(A).

     The court must determine, “after considering the factors set

forth in section 3553(a) to the extent they are applicable”,

whether extraordinary and compelling reasons warrant a sentence

reduction in the defendant’s case and whether such a reduction is

consistent with U.S.S.G. § 1B1.13, the applicable policy

statement.

     The defendant is 66 years old and has a history of heart

disease, which has made medical intervention necessary on several

occasions during the time he has been incarcerated.         He also has

Type 2 diabetes.    Consequently, he is at high risk of severe

complications should he contract COVID-19.       The key question then

is whether this fact together with the existence of the COVID-19

pandemic and the fact that the defendant is an inmate at USP

Canaan constitute extraordinary and compelling reasons warranting

a reduction of the defendant’s sentence after consideration of the

factors set forth in 18 U.S.C. § 3553(a).       The court concludes

                                     9
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 10 of 14



that they do not.

     The circumstances in which the defendant finds himself are

extraordinary, but in the context of the applicable Section

3553(a) factors the court decided should receive the most weight

at sentencing, the court cannot conclude that there are compelling

reasons that warrant a sentence reduction.        The defendant deserves

our compassion, but his case is not one where compassionate

release is appropriate.

     As to extraordinary reasons, the defendant’s circumstances

qualify as very unusual.     The COVID-19 pandemic is an

extraordinary event and because of the defendant’s age and his

history of heart disease and the fact that he has Type 2 diabetes

the defendant is at high risk of severe complications should he

contract COVID-19.    The CDC recommends that high risk people like

the defendant take specific steps to avoid infection, such as

cleaning their hands often, avoiding close contact with others,

and cleaning and disinfecting surfaces regularly.         See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/what-you-can-do.html (last visited Apr. 28, 2020).

This will be much more difficult (if not impossible) for the

defendant to do while in prison than it would be were he released

and on home confinement.




                                     10
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 11 of 14



     As to compelling reasons, the defendant’s case is one where

there are compelling reasons not to reduce his sentence, and this

fact, standing alone, persuades the court that his motion should

be denied.   At sentencing, the court considered the Section

3553(a) factors and determined, based on the nature and

circumstances of the offense, that in this case serving particular

goals of sentencing was a very significant factor.         The court

explained why it put great weight on the need for the sentence

imposed to serve the goals of just punishment and specific

deterrence, in addition to general deterrence.        (The introductory

comment to Part T of the Sentencing Guidelines states that

“deterring others from violating the tax laws is a primary

consideration underlying these guidelines.”        U.S.S.G. § 2T1.1

introductory cmt. (Nov. 1, 2015)).

     The defendant began serving his sentence on July 26, 2018.

Assuming good time credit, the defendant has served approximately

35% of his sentence.    Because of the extraordinary length of the

defendant’s course of criminal conduct and the fact that it was a

continuing course of conduct from which he could not be deterred

and during which he sent false and threatening correspondence to

both the IRS and insurance companies, the court cannot reconcile

an approximately 65% reduction of the defendant’s sentence with

the court’s conclusion (at the time of sentencing and now) that

                                     11
      Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 12 of 14



the defendant should serve a sentence that constitutes just

punishment for his offense conduct and provides specific

deterrence.     In addition, were the defendant’s motion granted,

there would be a striking contrast between his situation and that

of a defendant contemplated by Application Note 1(B) of Guidelines

Section 1B1.13; such a defendant would not only be at least 65

years old and experiencing serious deterioration of physical

health because of the aging process, but would also have served

the lesser of at least ten years or 75% of his term of

imprisonment.     Also, according to Bureau of Prison’s memorandum

issued on April 22, 2020, it has generally prioritized for home

confinement inmates who have either (i) served at least 50% of

their sentence,     or (ii) have 18 months or less remaining on their

sentences and have served 25% or more of their sentence.          The

defendant has not served 50% of his sentence, and while he has

served more than 25% of his sentence, he has far longer than 18

months remaining.

     Moreover, there is an additional factor that undercuts the

defendant’s argument that there are compelling reasons to reduce

his sentence.     On March 30, 2020, the Bureau of Prisons issued

“Guidance for COVID-19 Screening of Inmates”.        Not only has USP

Canaan been very attentive to the defendant’s medical conditions,

as evidenced by the defendant’s extensive medical records, but the

                                     12
       Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 13 of 14



only evidence is that USP Canaan has taken the COVID-19 pandemic

seriously and managed the risk appropriately and in accordance

with the Bureau of Prisons guidance.          The government’s response

reports that one inmate tested positive for COVID-19 at USP Canaan

in March 2020 and two staff members subsequently tested positive

but have recovered, and that as of April 28, 2020, there were no

known current inmate or staff cases at USP Canaan.2            As of May 6,

2020, USP Canaan reported no inmates and one staff member testing

positive and no deaths of inmates or staff members.3             By way of

contrast, 19 other Bureau of Prisons facilities reported 15 or

more (in some cases many more) inmates testing positive, and an

additional 27 facilities reported from 1 to 7 inmates testing

positive.4

      What is sought here is release from prison to decrease the

risk of the defendant contracting COVID-19--a risk that can not be

eliminated even if he is released.         Compared to the typical Bureau

of Prisons inmate, the defendant is at greater risk of severe

complications should he contract COVID-19, but it can not be said

that he is at a greater risk of contracting COVID-19 than a

typical Bureau of Prisons inmate, and contracting COVID-19 can

have serious consequences, including death, for even young,

2
  See Gov’t Response (ECF No. 338) at 6.
3
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-
can-do.html (last visited May 5, 2020).
4
  See id.
                                         13
        Case 3:14-cr-00175-AWT Document 349 Filed 05/08/20 Page 14 of 14



otherwise healthy people.       Serving the goal of just punishment and

specific deterrence in the case of this defendant, who engaged in

an extraordinarily long and continuing, undeterred course of

conduct, outweighs the need reduce the risk, by reducing the

defendant’s sentence, that he will contract COVID-19.

     Accordingly, the court, after considering the factors set

forth in 18 U.S.C. § 3553(a), concludes that extraordinary and

compelling reasons do not warrant a sentence reduction in the

defendant’s case.

  IV.    CONCLUSION

     Accordingly, the defendant’s motion for compassionate release

under the First Step Act (ECF No. 336) is hereby DENIED.

     It is so ordered.

     Signed this 8th day of May, 2020 at Hartford, Connecticut.




                                                        /s/AWT
                                                 Alvin W. Thompson
                                            United States District Judge




                                       14
